Filed 9/8/20 In re B.P. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----

 In re B.P. et al., Persons Coming Under the Juvenile                                          C090983
 Court Law.

 SAN JOAQUIN COUNTY HUMAN SERVICES                                                     (Super. Ct. No.
 AGENCY,                                                                            STKJVDP20180000297)

                    Plaintiff and Respondent,

           v.

 B.M.,

                    Defendant and Appellant.



         Mother B.M. appeals from the juvenile court’s orders terminating parental rights
and freeing both minors for adoption. (Welf. & Inst. Code, §§ 366.26, 395.)1 She
contends the San Joaquin County Human Services Agency (Agency) and juvenile court
failed to comply with the inquiry and notice requirements of the Indian Child Welfare
Act (ICWA) because the Agency did not provide adequate notice of the proceedings to
the Caddo Nation of Oklahoma, a tribe in which the paternal grandfather is an enrolled




1 Undesignated statutory references are to the Welfare and Institutions Code.


                                                             1
member. (25 U.S.C. § 1901 et seq.) We conditionally reverse and remand the matter for
further ICWA compliance.
                                    BACKGROUND
       Our recitation of the background is limited to facts relevant to mother’s ICWA
contention. The Agency filed section 300 petitions on behalf of the minors on August 13,
2018. At the August 14, 2018 detention hearing, mother reported Native American
ancestry through the Cherokee and Blackfoot tribes. The paternal grandfather had
contacted the Agency prior to the detention hearing and informed the Agency that he is a
registered member of the Caddo Indian Tribe located in Oklahoma, that the paternal
great-grandmother registered him as a child, and that he periodically received a check
from the tribe. At the August 28, 2018 continued detention hearing, the paternal
grandfather filed an ICWA-020 form stating that the father had Native American heritage
through the Caddo Nation of Oklahoma (Caddo Nation) and that he, the grandfather, was
a member of that tribe.
       On September 11, 2018, the Agency sent a Notice of Child Custody Proceeding,
ICWA-030, to three Cherokee tribes and to the Blackfeet Tribe and the Caddo Nation.
The notice was for an ICWA hearing on November 27, 2018, that did not take place.
The notice included the grandfather’s enrollment number but stated “no information
available” concerning the father’s enrollment status. At the time the notice was sent, the
designated agent for service of the notice for the Caddo Nation was Pamela
Satepauhoodle, ICWA Caseworker, P.O. Box 729, Anadarko, OK 73005. (83 Fed. Reg.
25685, 25711, pub. June 4, 2018.) However, the notice mailed to the Caddo Nation was
addressed to the chairman of the tribe in Binger, Oklahoma. Although the name of the
person signing the return receipt for the document is not entirely legible, the name
appears to be Elizabeth.
       The Eastern Band of Cherokee Indians, the United Keetoowah Band of Cherokee
Indians, and the Cherokee Nation each responded that neither child was eligible for

                                             2
membership in that tribe. The Caddo Nation did not respond. The Blackfeet Tribe did
not initially respond, but later, in a response dated February 6, 2019, indicated the minors
were not eligible for membership.
       On November 11, 2018, the paternal grandfather submitted a second ICWA-020
form, stating that the children had heritage in the Caddo Nation, and that their great-
grandmother E.M. was a member of the tribe. The document was not filed with the court
until April 11, 2019, and there is no explanation in the record for the delay in filing.
E.M. is listed on the ICWA notice as a great-grandmother of the children, with an
indication she is affiliated with the Caddo Nation, but no enrollment number for her is
included.
       The jurisdiction and disposition hearings proceeded on November 20, 2018
and January 9, 2019, respectively. The juvenile court sustained the petitions, declared
the minors dependents of the court, removed them from parental custody, and bypassed
parents for reunification services. An ICWA compliance hearing took place on
February 19, 2019, at which the juvenile court found that ICWA did not apply.
The section 366.26 hearing took place on October 7, 2019. The juvenile court found the
minors likely to be adopted and terminated parental rights.
                                       DISCUSSION
       Mother contends the ICWA notice was defective because it was not addressed to
the designated ICWA representative, it was sent to the wrong address, it did not contain
all the information available to the Agency, and it was not sent for each hearing held in
these proceedings. We agree the notice did not comply with ICWA requirements.
                                              A
       ICWA protects the interests of Indian children and promotes the stability and
security of Indian tribes by establishing minimum standards for removal of Indian
children from their families, and by permitting tribal participation in dependency
proceedings. (See 25 U.S.C. § 1902; In re Levi U. (2000) 78 Cal. App. 4th 191, 195-196.)

                                              3
A major purpose of ICWA is to protect “Indian children who are members of or are
eligible for membership in an Indian tribe.” (25 U.S.C. § 1901(3).) The juvenile court
and the agency have an affirmative duty to inquire at the outset of the proceedings
whether a child who is subject to the proceedings is, or may be, an Indian child.
(Cal. Rules of Court, former rule 5.481(a); former § 224.3, subd. (a).)2
       Among the procedural safeguards imposed by ICWA is the provision of notice to
various parties. “Notice is a key component of the congressional goal to protect and
preserve Indian tribes and Indian families. Notice ensures the tribe will be afforded the
opportunity to assert its rights under [ICWA] irrespective of the position of the parents,
Indian custodian or state agencies. Specifically, the tribe has the right to obtain
jurisdiction over the proceedings by transfer to the tribal court or may intervene in the
state court proceedings. Without notice, these important rights granted by [ICWA] would
become meaningless.” (In re Kahlen W. (1991) 233 Cal. App. 3d 1414, 1421.) “[O]ne of
the primary purposes of giving notice to the tribe is to enable the tribe to determine
whether the child involved in the proceedings is an Indian child. [Citation.]” (In re
Desiree F. (2000) 83 Cal. App. 4th 460, 470.)
       Accordingly, if the court “knows or has reason to know that an Indian child is
involved,” notice of the pending proceeding and the right to intervene must be sent to the
tribe or the Bureau of Indian Affairs (BIA) if the tribal affiliation is not known.
(25 U.S.C. § 1912; see § 224.2; rule 5.481(b).) Notice must be sent whenever there is
reason to believe the child may be an Indian child. (In re Desiree F., supra,




2 The Legislature amended several sections of the Welfare and Institutions Code related
to ICWA, effective January 1, 2019. (Assem. Bill No. 3176 (2017-2018 Reg. Sess.).)
Hereafter, undesignated statutory references are to the Welfare and Institutions Code
sections in effect in 2018 (except in the Disposition, where those references are to the
current codes) and undesignated rule references are to the California Rules of Court in
effect in 2018.

                                              4
83 Cal.App.4th at p. 471.) “Notice shall be sent to all tribes of which the child may be a
member or eligible for membership” for every hearing until such time as the child’s tribe
has been determined or it has been determined the ICWA does not apply. (§ 224.2,
subds. (a)(3), (b).) Failure to comply with the notice provisions and to determine whether
ICWA applies is prejudicial error. (In re Kahlen W., supra, 233 Cal.App.3d. at p. 1424;
In re Desiree F., at p. 472.)
                                              B
       Pursuant to rule 5.481(b)(4) (currently rule 5.481(c)(4)), the ICWA notice must be
sent “to the tribal chairman unless the tribe has designated another agent for
service.” (See In re H.A. (2002) 103 Cal. App. 4th 1206, 1213.) Here, at the time ICWA
notice was provided, the Caddo Nation had designated an agent for service, but the
Agency did not send notice to the designated agent.
       While such an error may be deemed harmless when the record contains a return
receipt signed by the correct designated agent, or when a response is actually received
from the tribe, we cannot say the error was harmless in this case. (See In re J.T. (2007)
154 Cal. App. 4th 986, 994.) The person who signed the return receipt for the Caddo
Nation’s notice does not appear to be the designated agent for service. The Agency did
not mail the notice to the designated address and the Agency received no response. (In re
Alice M. (2008) 161 Cal. App. 4th 1189, 1201 [ICWA notice is insufficient, despite signed
domestic receipts, where the notice was not sent to the designated agent and no response
to the notice was received]; In re J.T., at p. 994 [same].)
                                              C
       The ICWA notice must “contain enough information to permit the tribe to conduct
a meaningful review of its records to determine the child’s eligibility for membership.”
(In re Cheyanne F. (2008) 164 Cal. App. 4th 571, 576.) It is essential for the Agency to
provide the Indian tribe with as much information as is known about the child’s
ancestors, especially the one with the alleged Indian heritage. (In re Louis S. (2004)

                                              5
117 Cal. App. 4th 622, 631.) Notice must include all of the following information, if
known: the child’s name, birthplace, and birth date; the name of the tribe in which the
child is enrolled or may be eligible for membership; names and addresses (including
former addresses) of the child’s parents, grandparents, and great-grandparents, and
other identifying information; and a copy of the dependency petition. (25 C.F.R.
§ 23.11(d)(1)(4) (2015); § 224.2, subd. (a)(5)(A)(D); In re D.W. (2011) 193 Cal. App. 4th
413, 417; In re Mary G. (2007) 151 Cal. App. 4th 184, 209.) The Agency has an ongoing
duty to interview the minor’s parents and extended family, if known, concerning the
child’s membership status or eligibility. (§ 224.3, subds. (a) & (c); rule 5.481(a)(4).)
       A substantial amount of ancestor information was included in the ICWA notice.
However, after the notice was sent, the paternal grandfather submitted a second ICWA-
020 form, stating that the children had heritage with the Caddo Nation and that their
great-grandmother E.M. was a member of the tribe. E.M. is listed on the ICWA Notice
as a great-grandmother of the children, but no enrollment number for her was included.
The record is silent as to whether the Agency followed-up with this information and
attempted, through father’s relatives, to obtain an enrollment number. The Agency must
make an effort to obtain identifying ancestry information from father’s relatives or
document its attempts for the court to consider in making its ICWA findings. If an
enrollment number was available for the great-grandmother, or any other family member,
an amended notice to the BIA and Caddo Nation was required.
                                              D
       “Notice shall be sent to all tribes of which the child may be a member or eligible
for membership” for every hearing until such time as the child’s tribe has been
determined or it has been determined the ICWA does not apply. (§ 224.2, subds. (a)(3),
(b).) No hearing shall be held until at least 10 days after receipts of notice by the
requisite persons, including the duly authorized representatives of the tribes and the BIA.
(§ 224.2, subd. (d); rule 5.482.) If neither the tribe nor the BIA has provided a

                                              6
determinative response within 60 days after receipt of the notice, the juvenile court may
determine ICWA does not apply, provided the court must reverse its determination of
inapplicability if a tribe or the BIA subsequently confirms that the child is an Indian
child. (Rule 5.482(d)(1).)
       In this case, no notice was sent to the Caddo Nation of the jurisdiction hearings,
the disposition hearing, or the ICWA compliance hearing, as required by ICWA.
                                      DISPOSITION
       The orders terminating parental rights are conditionally reversed and the matter is
remanded for compliance with the inquiry and notice provisions of ICWA. If, after
inquiry and formal notice to the Caddo Nation, the minors are found not to be Indian
children, the orders terminating parental rights shall be reinstated. If, however, the
minors are found to be Indian children as defined by ICWA and the juvenile court
determines ICWA applies to this case, the juvenile court is ordered to conduct a new
section 366.26 hearing and proceed in accordance with ICWA, including considering any
petition filed to invalidate prior orders. (25 U.S.C. § 1914; § 224, subd. (e).)



                                                     /S/
                                                  MAURO, J.



We concur:



    /S/
RAYE, P. J.



    /S/
RENNER, J.


                                              7